ALLOWANCE

Allowable Subject Matter
Claims 1-2 and 4-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show “wherein the at least one guide duct comprises: a bottom portion in which the guide duct discharge port is located; a left side portion extending upward from a left edge of the bottom portion; and a right side portion extending upward from a right edge of the bottom portion” as required in claim 1; “wherein the housing further includes a bottom discharge port provided in the bottom portion of the housing, the bottom discharge port being configured to discharge air from the housing and into the at least one guide duct” as required in claim 9; and “wherein the at least one guide duct includes a bottom wall portion in which the guide duct discharge port is located, the guide duct discharge port being located in a first end of the bottom wall portion, and wherein a first end of the at least one guide duct is configured to be located in close proximity to the barrier, so that air discharged from the guide duct discharge port is directed downwardly along the barrier” as required in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763